office_of_chief_counsel internal_revenue_service memorandum number release date cc pa lpounders posts-120674-14 uilc date date to associate area_counsel richmond small_business self-employed from pamela wilson fuller senior technician reviewer branch procedure administration subject proper method for calculating the amount available for refund under sec_6511 this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent issues whether the amount available for refund under sec_6511 the portion of the tax paid within the period includes payments allocated to interest and penalties conclusions yes sec_6665 and sec_6601 provide that for purposes of the internal_revenue_code title_26 of the u s code references to tax are also deemed to include additions to tax including penalty and interest charges therefore the phrase tax paid as used in sec_6511 includes not only payments of the tax but also payments of interest and penalty charges associated with that tax any payment made with respect to the tax for the period at issue will be an amount_paid for purposes of the limitation on refunds under sec_6511 even if the payment was specifically allocated to a non-contested item of the liability ie tax penalty or interest on the module which is not specifically at issue law and analysis sec_6511 of the code provides that any refund_or_credit of tax is limited to the amount of the tax which was paid in the preceding two or three years depending on posts-120674-14 whether the two or three year period in sec_6511 applies if the taxpayer files a claim within three years of the filing of an original return the taxpayer may obtain a refund_or_credit of any overpayment up to the amount of the tax paid in the three years immediately preceding the date of the filing of the claim_for_refund similarly if a taxpayer files a claim outside of the three-year period but within two years of a payment then the taxpayer can recover the amount of any overpayment_of_tax up to the amount of the tax paid in the two years immediately preceding the filing of the claim_for_refund in order to determine the amount of an overpayment subject_to refund the irs must first determine the amount of the tax paid within the applicable look-back period the word tax as used throughout the code is typically deemed to include to the extent relevant interest and penalty charges relating to the tax see sec_6665 and sec_6601 the distinction between payments for tax additions to tax penalties and interest is irrelevant this is true even if the claim_for_refund asserts an overpayment based only on one aspect of the liability such as a specific item of tax or the calculation of interest or the amount of penalties see 339_f3d_61 2nd cir holding in part that t here is nothing in the language of sec_6511 that limits ‘the tax paid’ to the particular penalties disputed in the claim and that t he ‘tax paid’ therefore refers to the sum of taxes penalties and interest_paid for the tax_year in question similarly the irs is not generally permitted to use the ordering or application of specific payments and claims with respect to the specific tax and period in order to limit a refund see 550_f2d_629 ct_cl in allstate the court treated all payments as payments of tax for purposes of sec_6511 lumping together payments made specifically for tax interest and penalties the court effectively held that it did not matter if the payments falling within the look-back period were specifically paid for the disputed liability ie the item of tax or penalty or interest at issue as long as it was a payment made with respect to the taxable_period at issue the courts in carroll and allstate seem to treat overpayments as fungible and disregard any connection between specific payments and specific calculations and instead look to see if the account for the taxable_period is overpaid and if so how much of the overpayment came about as a result of payments made during the look-back period therefore in calculating the limitation on credit or refund established in sec_6511 the irs must take into account all payments of whatever kind which are applied to the liability for the tax for the specific taxable_period at issue including payments applied to tax interest and penalties this is true regardless of whether the specific overpayment claimed relates exclusively to a specific item of tax interest or penalty this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views posts-120674-14 please call if you have any further questions
